DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: paragraph [0052] refers to a stand 56, paragraph [0053] refers to wall portions 59, paragraph [0054] refers to a cooling air supply part 61 and paragraph [0070] refers to accelerator 24, however, none of the figures appear to include reference sign 56, 59, 61 or 24.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: FIG. 6 includes reference character “26”, however, “26” is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at [0047]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1 and 3-4 objected to because of the following informalities: 
In reference to claim 1, in line 4 after “the” and before “film”, it is suggested to insert “thermal barrier coating” in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 3, it is suggested to amend “wherein the thermal barrier coating film in which thermal spray powder which has” in line 2 to “wherein the thermal barrier coating film is used as a thermal spray powder for film formation, the thermal spray powder has” and delete “is used as ceramic spray powder for film formation” in lines 4-5, in order to ensure clarity in the claim language. Appropriate correction is required.
In reference to claim 4, in line 2, it is suggested to amend “on a” to “on the”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al. (US 2005/0136249) (Arikawa).
In reference to claims 1 and 4-5, Arikawa teaches a heat resistant article for gas turbines having a thermal barrier coating ([0003]) (corresponding to a thermal barrier coating film). The heat resistant article comprises a heat resistant alloy substrate, wherein the heat resistant article is for gas turbines such as nozzles, blades, combustors that are exposed to combustion gas ([0023]; [0033]) (corresponding to a base material made of a heat resistant alloy constituting a turbine member). The thermal barrier coating is applied to anti-corrosion coat for gas turbines, wherein low grade fuels being very corrosive are used ([0074]) (corresponding to a turbine member in a heavy oil fired gas turbine engine using low-quality fuel).
	Arikawa further teaches a bond coating on the substrate and the thermal barrier coating made of partially stabilized zirconia formed on the bond coating ([0023]; [0028]) (corresponding to the thermal barrier coating film formed on a base material; the thermal barrier coating film is formed on a surface of the base material with a bonding layer interposed therebetween). The main component of the partially stabilized zirconia of the thermal barrier coating is ZrO2 and contains at least one of Y2O3, MgO, CaO, CeO2, Sc2O3, Er2O3, Gd2O3, Yb2O3, Al2O3, SiO2 and La2O3 ([0028]) (corresponding to a thermal barrier coating film including a ceramic material).
Given that Arikawa discloses the thermal barrier coating that overlaps the presently claimed ceramic material including partially stabilized zirconia containing Yb2O3, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the partially stabilized zirconia containing Yb2O3, which is both disclosed by Arikawa and encompassed within the scope of the present claims corresponding to ytterbia partially stabilized zirconia is used as the ceramic material of the film).
Arikawa further teaches the porosity of the thermal barrier coating is 10% or less ([0027]) (corresponding to a porosity of the thermal barrier coating film is 5% or more and less than 8%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Arikawa teaches the thermal barrier coating is formed by an atmospheric plasma spray method (i.e., thermally sprayed) ([0041]), it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., thermally sprayed). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

Further, while Arikawa teaches the thermal barrier coating is applied to anti-corrosion coat for gas turbines, wherein low grade fuels being very corrosive are used ([0074]), the recitation in the claims that the thermal barrier coating is “in a heavy oil fired gas turbine engine using low-quality fuel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Arikawa discloses a thermal barrier coating as presently claimed, it is clear that the thermal barrier coating of Arikawa would be capable of performing the intended use, i.e. in a heavy oil fired gas turbine engine using low-quality fuel, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In reference to claim 2, Arikawa teaches the limitations of claim 1, as discussed above. Arikawa teaches the porosity of the thermal barrier coating is 10% or less ([0027]) (corresponding to the porosity is in a range of 5% to 6%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (WO 2016/076305) (Kudo).
It is noted that when utilizing WO 2016/076305, the disclosures of the reference are based on US 2017/0226620 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2016/076305 are found in US 2017/0226620.
In reference to claims 1 and 2, Kudo teaches providing a heat shielding coating layer formed to cover the surface of a base material; the heat shielding coating includes a bond coat layer and a top coat layer ([0069]). The top coat layer is formed by thermal spraying material containing ceramic to the surface of the bond coat layer ([0071]) (corresponding to a thermal barrier coating film including a ceramic material thermally sprayed and formed on a base material).
	Kudo further teaches the base material is formed of a heat resistant alloy and is configured to be a turbine blade ([0067]-[0068]) (corresponding to a base material made of a heat resistant alloy constituting a turbine member). 
	Kudo further teaches the top coat layer has a porosity of 6% or less and is a zirconia-based ceramic, wherein the zirconia -based ceramic is ytterbia stabilized zirconia (YbSZ) which is zirconia (ZrO2) partially stabilized by ytterbium oxide (Yb2O3) ([0071]) (corresponding to ytterbia partially stabilized zirconia is used as the ceramic material of the film, and a porosity of the thermal barrier coating film is 5% or more and less than 8%; the porosity is in a range of 5% to 6%).
	Kudo teaches a range of the porosity that overlaps the presently claimed range of the porosity.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	While there is no disclosure that the turbine blade is “in a heavy oil fired gas turbine engine using low-quality fuel”, however, the recitation in the claims that the turbine member is “in a heavy oil fired gas turbine engine using low-quality fuel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Kudo disclose the turbine blade is configured as the base material and the heat shielding coating layer on the base material as presently claimed, it is clear that the heat resistant coating of Kudo would be capable of performing the intended use, i.e. for a turbine member in a heavy oil fired gas turbine engine using low-quality fuel, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

In reference to claims 4 and 5, Kudo teaches the limitations of claim 1, as discussed above (corresponding to the thermal barrier coating film according to claim 1). Kudo further teaches the heat shielding coating layer is formed so as to cover a surface of the base material ([0068]) (corresponding to formed on a base material). The heat shielding layer includes a bond coat layer and a top coat layer, the top coat layer is laminated on the surface of the bond coat layer ([0069]; [0071]) (corresponding to the thermal barrier coating film is formed on a surface of the base material with a bonding layer interposed therebetween).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa as applied to claim 1 above, and further in view of Torigoe et al. (US 2013/0202912) (Torigoe).
In reference to claim 3, Arikawa teaches the limitations of claim 1, as discussed above. 
	Arikawa does not explicitly teach the thermal barrier coating in which thermal spray powder which has a particle size distribution in which a 10% particle diameter in a cumulative particle size distribution is 30 µm or more and 100 µm or less is used as ceramic spray powder for film formation, as presently claimed. 
corresponding to the thermal barrier coating film in which thermal spray powder which has a particle size distribution in which the 10% cumulative particle size is not less than 30 μm and not more than 150 μm, is used as ceramic spray powder for film formation). The thermal spray particles preferably have a maximum particle size of 150 μm, and preferably comprise not more than 3% of particles having a particle size of 30 μm, and not more than 8% of particles having a particle size of 40 μm ([0014]) (corresponding to the thermal spray powder has a maximum particle diameter of 150 µm or less, and the thermal spray powder contains particles having a particle diameter of 30 µm a ratio of 3% or less and particles having a particle diameter of 40 µm at a ratio of 8% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Torigoe further teaches such a particle distribution provides improved thermal barrier properties for the ceramic layer and the generation of fine laminar defects within the ceramic layer is suppressed, enabling the production of a thermal barrier coating with improved durability to thermal cycling ([0015]).
	In light of the motivation of Torigoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Arikawa to be formed by thermal spraying of thermal spray particles having a .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1 above, and further in view of Torigoe.
In reference to claim 3, Kudo teaches the limitations of claim 1, as discussed above.
Kudo does not explicitly teach the thermal barrier coating in which thermal spray powder which has a particle size distribution in which a 10% particle diameter in a cumulative particle size distribution is 30 µm or more and 100 µm or less is used as ceramic spray powder for film formation, as presently claimed. 
	Torigoe teaches a turbine member having a thermal barrier coating (Abstract). The thermal barrier coating is formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 μm and not more than 150 μm ([0013]) (corresponding to the thermal barrier coating film in which thermal spray powder which has a particle size distribution in which the 10% cumulative particle size is not less than 30 μm and not more than 150 μm, is used as ceramic spray powder for film formation). The thermal spray particles preferably have a maximum particle size of 150 μm, and preferably comprise not more than 3% of particles having a particle size of 30 μm, and not more than 8% of particles having a particle size of 40 μm ([0014]) (corresponding to the thermal spray powder has a maximum particle diameter of 150 µm or less, and the thermal spray powder contains particles having a particle diameter of 30 µm a ratio of 3% or less and particles having a particle diameter of 40 µm at a ratio of 8% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Torigoe further teaches such a particle distribution provides improved thermal barrier properties for the ceramic layer and the generation of fine laminar defects within the ceramic layer is suppressed, enabling the production of a thermal barrier coating with improved durability to thermal cycling ([0015]).
	In light of the motivation of Torigoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the heat resistant coating of Kudo to include thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 μm and not more than 150 μm, a maximum particle size of 150 μm and comprise not more than 3% of particles having a particle size of 30 μm, and not more than 8% of particles having a particle size of 40 μm, in order to provide a thermal barrier coating with improved durability to thermal cycling, and thereby arriving at the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784